958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Earl JONES, Plaintiff-Appellant,v.Gwendolyn A. BRIGHT, Chief Parole Examiner, South CarolinaDepartment of Probation, Parole, and PardonServices, Defendant-Appellee.
No. 91-7749.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.   Charles E. Simons, Jr., Senior District Judge.  (CA-91-2713-7-6H, MISC-90-10-2)
Thomas Earl Jones, appellant pro se.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Thomas Earl Jones appeals from the district court's order dismissing his request to file an action challenging parole denial and lack of access to parole records.   Jones is under a prefiling injunction, pursuant to a previous order of the district court.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we grant leave to proceed in forma pauperis and affirm on the reasoning of the district court.*  Jones v. Bright, No. CA-91-2713-76H, MISC-90-10-2 (D.S.C. Nov. 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We grant Jones's Motion to Supplement the Record and have considered the submitted materials in our disposition of the appeal